COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00407-CR


The State of Texas                         §    From the 271st District Court

                                           §    of Wise County (CR17613)

                                           §    August 4, 2016

v.                                         §    Opinion by Chief Justice Livingston

                                           §    Dissent by Justice Dauphinot

                                           §    Concurrence by Justice Sudderth

Frank Empey                                §    (p)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s order

granting appellee’s motion to dismiss the indictment is reversed, and we remand

this case to the trial court for further proceedings.

      It is further ordered that the State of Texas shall pay all of the costs of this

appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston